  Case 1:19-cr-00575-FB Document 16 Filed 12/06/19 Page 1 of 2 PageID #: 148


KDE
F.#2015R00270

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                          PROPOSED ORDER
       - against -                                CR 19-575
RENATO BARCA, JR.,
  also known as “Ronny,”
ANDREW CAMPOS,
GEORGE CAMPOS,
JAMES CIACCIA,
BENITO DIZENZO,
  also known as “Benny,”
VINCENT FIORE,
MARK KOCAJ,
  also known as “Chippy,”
RICHARD MARTINO,
JOHN SIMONLACAJ,
  also known as “John Si” and
  “Smiley,”
FRANK TARUL,
  also known as “Bones,” and
MICHAEL TARUL,
  also known as “Perkins,”

                     Defendants.

--------------------------X

              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorneys Keith D. Edelman

and Kayla C. Bensing, for an order unsealing as to the defendants RENATO BARCA, JR.,

also known as “Ronny,” ANDREW CAMPOS, GEORGE CAMPOS, JAMES CIACCIA,

BENITO DIZENZO, also known as “Benny,” VINCENT FIORE, MARK KOCAJ, also

known as “Chippy,” RICHARD MARTINO, JOHN SIMONLACAJ, also known as “John

Si” and “Smiley,” FRANK TARUL, also known as “Bones,” and MICHAEL TARUL, also
  Case 1:19-cr-00575-FB Document 16 Filed 12/06/19 Page 2 of 2 PageID #: 149


known as “Perkins” (i) a redacted version of the indictment relating to these defendants; and

(ii) the arrest warrants relating to these defendants but that all other documents filed under

seal in the case remain under seal.

               WHEREFORE, it is ordered that, as to the defendants RENATO BARCA, JR.,

also known as “Ronny,” ANDREW CAMPOS, GEORGE CAMPOS, JAMES CIACCIA,

BENITO DIZENZO, also known as “Benny,” VINCENT FIORE, MARK KOCAJ, also

known as “Chippy,” RICHARD MARTINO, JOHN SIMONLACAJ, also known as “John

Si” and “Smiley,” FRANK TARUL, also known as “Bones,” and MICHAEL TARUL, also

known as “Perkins,” (i) a redacted version of the indictment relating to these defendants be

unsealed and (ii) the arrest warrants relating to these defendants be unsealed but that all other

documents filed under seal in the case remain under seal.


Dated: Brooklyn, New York
       _________________,
       December 5         2019




                                             HONORABLE
                                                 ORABLE RAMON EE. REYES
                                                                  REYES, JR.
                                             UNITED STATES MAGISTRATE JUDGE
                                             EASTERN DISTRICT OF NEW YORK
